Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 and 14-15 in the reply filed on 10/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “a hollow ratio of 27% to 35% compared to a cross-sectional area of the polyester hollow fiber”. It is unclear what Applicant is intending to claim by such a recitation. It is believed Applicant is claiming the hollow ratio of the fiber and has been examined as such. Applicant is advised to clarify the claim language. 
Claim 14 is rejected for the recitation of “a polyester hollow fiber”. In order to have proper antecedent basis, the claim should recite “the polyester hollow fiber”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2016/003189).
Regarding claim 1, Kim et al. teach a  polyester hollow fiber having a hollow ratio within the claimed range compared to a cross-sectional area of the polymer hollow fiber  and a value of the claimed equation is about 1.5 or greater and a hollow in the cross-section of the polyester fiber corresponds to the claimed equation 1 where A is the cross-sectional area of the fiber and P is the length around the cross-section of the fiber. 
Regarding claim 5, the cross-section of the polyester hollow fiber is triangular. 
Regarding claim 7, the fineness of the polyester hollow fiber is in the claimed range.
Regarding claim 14, Kim et al. teaches a fiber aggregate comprising the polyester hollow fiber of claim 1. The claimed excellent sound absorption property is inherent to the fiber of Kim et al. teach such a similar fiber made of such similar materials with such similar hollow ratios, cross-sectional ratio and denier, the claimed properties are necessarily inherent to the fiber of Kim et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/003189).
Regarding claims 2-4, Kim et al. are silent regarding the claimed properties, but given Kim et al. teach such a similar fiber made of such similar materials with such similar hollow ratios, cross-sectional ratio and denier, the claimed properties are necessarily inherent to the fiber of Kim et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, Kim et al. teach the cross-sectional shape of the polyester hollow fiber is triangular, but is silent regarding the triangle having an acute angle. However, given the limited types of triangles it would have been obvious to one of ordinary skill in the art to arrive at the claimed largest angle of the triangle being an acute triangle and further it would have been obvious to arrive at such in order to affect the fiber properties in the nonwoven. 
Regarding claim 8, Kim et al. teach the  polyester hollow fiber comprises isophthalic acid, but is silent regarding the claimed amount of isophthalic acid. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed amount of isophthalic acid as is known in the art in order to affect the fiber properties and arrive at the claimed invention.
Regarding claim 9, Kim et al. is silent regarding the claimed virgin chips or recycled polyester chips. However, it would have been obvious to one of ordinary skill in the art to use virgin or recycled polyester chips as is known in the art in order to be environmentally friendly or to take advantage of polyester properties and given the limited number of options. 
Regarding claim 15, Kim et al. are silent regarding a vehicle comprising a polyester hollow fiber of claim 1. However, it would have been obvious to one of ordinary skill in the art to use the fiber of Kim et al in any number of uses, including in a vehicle in order to take advantage of the thermal bonding type fiber properties. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/003189) in view of Kojima et al. (JPH 11-198223).
Regarding claim 15, Kim et al. are silent regarding a vehicle comprising a polyester hollow fiber of claim 1. Kojima et al. teach a vehicle comprising thermal bonding fibers in order to create a vehicle floor cushioning layer. It would have been obvious to one of ordinary skill in the art to use the polyester hollow fiber of Kim et al in Kojima et al. in order to create a vehicle floor cushioning layer and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789